DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-18 were originally filed June 13, 2017.
	The amendment to the claims received January 25, 2019 canceled claims 2, 3, 12, and 13 and amended claim 11.
	The amendment to the claims received October 3, 2019 amended claims 1 and 11.
	The claim set received September 8, 2020 changed the status identifiers only.
	The claim set received May 3, 2021 did not contain any claim amendments.
	The amendment received March 23, 2022 amended claims 1 and 11.
	Claims 1, 4-11, and 14-18 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
Priority
	The present application is a CON of 14/681,597 filed April 8, 2015 (now U.S. Patent 9,700,598) which is a CON of 12/857,103 filed August 16, 2010 (now U.S. Patent 9,029,505) which claims the benefit of 61/234,151 filed August 14, 2009.
Claim Warning
Applicant is advised that should claims 1 and 4 and/or 8 (also see claims 5-7, 9, and 10) be found allowable, claim 11 (also see claims 14-18) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). While independent claim 1 is broader in scope than present independent claim 11, the combination of claims 1 and 4 and/or 8 result in the same limitations as present independent claim 11. It is respectfully noted that prosecution is still ongoing, therefore, the warning remains.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-11, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Block U.S. Patent Application Publication 2004/0063631 published April 1, 2004; Bokvist et al. U.S. Patent Application Publication 2008/0096811 published on April 24, 2008; and Furgeson et al. U.S. Patent 8,367,626 (effective filing date of May 12, 2006; previously published as U.S. Patent Application Publication 2007/0265197 on November 15, 2007).
For present claims 1, 5, 6, 9-11, and 15-18, Block teaches methods of treating hypertension including pulmonary hypertension, arterial hypertension, or essential hypertension comprising administering vasoactive intestinal peptide (VIP) SEQ ID NO: 1 which has 100% identity and the same length as present SEQ ID NO: 13 alone or as a fusion polypeptide and pharmaceutically acceptable excipients wherein administration is parenteral, subcutaneous, and/or intravenous (please refer to the entire specification particularly the abstract; paragraphs 1-12, 19, 20, 29, 33-45, 48, 53, 54, 56, 58, 59, 61, 67, 78; SEQ ID NO: 1; claims). Block teaches sequences with (A)n at the N-terminus wherein A can be any amino acid including methionine (please refer to the entire specification particularly paragraphs 20-23, 25-28, 31, 32; claims).
While Block teach “A” at the N-terminus which can be any amino acid, Block does not specifically teach an N-terminal methionine for protection. 
For present claims 1, 5, 6, 9-11, and 15-18, Bokvist et al. teach methods of administering VPAC2 receptor agonists including VIP (SEQ ID NO: 1 with 100% identity and same length as present SEQ ID NO: 13) that are selective for VPAC2 with N-terminal methionine with an excipient wherein administration is parenteral, intramuscular, intravenous, and/or subcutaneous (please refer to the entire specification particularly paragraphs 4-6, 103, 104, 111, 301, 305, 337, 340, 370, 394, 405, 413, 416). 
However, Block does not specifically teach ELP.
For present claims 1, 4-9, 11, and 14-17, Furgeson et al. teach methods of administering ELP fusion polypeptides to deliver therapeutic polypeptides wherein the ELP contains repeats of VPGXG (SEQ ID NO: 1 which has 100% identity and is the same length as present SEQ ID NO: 3) wherein X is Val, Ala, or Gly and may be present at a ratio of V5:A2:G3 and repeats of 10-500 wherein the fusion polypeptides can be administered intravenously, intramuscularly, intraperitoneally, and/or subcutaneously (please refer to the entire specification particularly the abstract; columns 1-4, 6, 18-23, 25-28).
The claims would have been obvious because the substitution of one known element (e.g. N-terminal amino acid which is any of the naturally occurring amino acids; genus of fusion polypeptides) for another (e.g. N-terminal methionine for protection against degradation; ELP fusion polypeptide for delivery of therapeutic peptides) would have yielded predictable results (e.g. protection and delivery of a therapeutic polypeptide) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. N-terminal methionine for protection; ELP fusion for delivery) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR Internationl Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Block, Bokvist et al., and Furgeson et al. for claims 1, 4-11, and 14-18 were considered but are not persuasive for the following reasons.
	Applicants contend that the functional limitations of “wherein the composition has (i) a prolonged circulatory half-life and (ii) a prolonged absorption phase after administration” or “wherein the composition has (i) a prolonged absorption phase after administration, (ii) a prolonged circulatory half-life, and (iii) at least a 2:1 preference of the agonist for VPAC2 verses VPAC1” are not taught by the prior art.
	Applicants’ arguments are not convincing since the teachings of Block, Bokvist et al., and Furgeson et al. render the method of the instant claims prima facie obvious. 
	First and foremost, it is respectfully noted that the present specification teaches that the N-terminal methionine and the addition of ELP are what cause the increase in half-life, the prolonged absorption phase, and the 2:1 preference for VPAC2 over VPAC1 (see paragraphs 8, 38, 46, 47, 52, 75, 76). Thus, the functional limitations added in the amendment received March 23, 2022 do not alter the structure already recited in the present claims.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Bokvist et al. teach SEQ ID NO: 1 (present SEQ ID NO: 13), formula 7 wherein SEQ ID NO: 1 is a fragment of formula 7 (see paragraphs 10-35), and N-terminal modification at the N-terminus of the peptide agonist wherein the modification is methionine for improved stability and half-life (see paragraphs 103, 104, 111, 301, 305, 370, 405). Thus, Bokvist et al. specifically teaches N-terminal methionine to increase stability of the disclosed VPAC agonists. Bokvist et al. teach “Preferably, the VPAC2 receptor peptide agonist of the present invention further comprises a N-terminal modification at the N-terminus of the peptide agonist wherein the N-terminal modification is selected from: (a) addition of D-histidine, isoleucine, methionine, or norleucine” (see paragraphs 103 and 104). Bokvist et al. teach “Preferable, the N-terminal modification is the addition of a group selected from: acetyl, proionyl, butyryl, pentanoyl, hexanoyl, methionine” (see paragraph 111). Bokvist et al. teach “N-terminal modifications that may improve stability against DPP-IV inactivation include the addition of acetyl, propionyl, butyryl, pentanoyl, hexanoyl, methionine” (see paragraph 405). Also see paragraphs 301, 305, 370.
Bokvist et al. teach that the peptides selectively activate VPAC2 receptor wherein the degree of selectivity is determined by a ratio of VPAC2 receptor binding affinity to VPAC1 receptor binding affinity and wherein the ratio is at least 50 times greater for VPAC2 compared to VPAC1 (please refer to the entire specification particularly the abstract; paragraphs 340, 394).
It is respectfully noted that the highly conserved core amino acid sequence of ten amino acids in VIP and PACAP taught by Block is a fragment of presently claimed SEQ ID NO: 13 which is specifically taught by Block as SEQ ID NO: 1 (see paragraphs 9, 29). Block teaches that SEQ ID NO: 1 (e.g. present SEQ ID NO: 13) is VIP which is the naturally occurring ligand for the presently claimed vasoactive intestinal peptide receptor (VPAC). Block teaches that the core structure is responsible for function (see paragraph 20) and VIP (e.g. SEQ ID NO: 1 taught by Block and present SEQ ID NO: 13) is specifically utilized in the Examples. “(A)n” in the formula has the following limitations: n can be 0-25 and A can be any naturally occurring amino acid. Therefore, SEQ ID NO: 1 (e.g. present SEQ ID NO: 13) has an n of 13 and a polypeptide sequence where n is 14 only comprises 20 polypeptide sequences. Thus, an additional amino acid of methionine is encompassed by the teachings of Block. Since “n” can be 14-25 amino acids (e.g. longer than the 13 amino acids in native VIP), N-terminal amino acid modification of VIP is encompassed by the teachings of Block. Block also teaches several ways in which to improve stability and half-life (see paragraphs 53 and 54).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,722,590 in view of Block U.S. Patent Application Publication 2004/0063631 published April 1, 2004 and Bokvist et al. U.S. Patent Application Publication 2008/0096811 published on April 24, 2008. 
For present claims 1, 4-8, 11, and 14-16, U.S. Patent No. 10,722,590 claims methods of administering a therapeutic agent comprising a VPAC2 selective agonist and at least 90 ELP structural units (VPGXG) wherein Xaa is selected from V, G, and A and wherein the ration of V:G:A is about 7:2:0, 7:0:2, or 6:0:3 to a subject in need subcutaneously or intramuscularly. 
For present claims 1, 5, 6, 9-11, and 15-18, Block teaches methods of treating hypertension including pulmonary hypertension, arterial hypertension, or essential hypertension comprising administering vasoactive intestinal peptide (VIP) SEQ ID NO: 1 which has 100% identity and the same length as present SEQ ID NO: 13 alone or as a fusion polypeptide and pharmaceutically acceptable excipients wherein administration is parenteral, subcutaneous, and/or intravenous (please refer to the entire specification particularly the abstract; paragraphs 1-12, 19, 20, 29, 33-45, 48, 53, 54, 56, 58, 59, 61, 67, 78; SEQ ID NO: 1; claims). Block teaches sequences with (A)n at the N-terminus wherein A can be any amino acid including methionine (please refer to the entire specification particularly paragraphs 20-23, 25-28, 31, 32; claims).
While Block teach “A” at the N-terminus which can be any amino acid, Block does not specifically teach an N-terminal methionine for protection. 
For present claims 1, 5, 6, 9-11, and 15-18, Bokvist et al. teach methods of administering VPAC2 receptor agonists including VIP (SEQ ID NO: 1 with 100% identity and same length as present SEQ ID NO: 13) that are selective for VPAC2 with N-terminal methionine with an excipient wherein administration is parenteral, intramuscular, intravenous, and/or subcutaneous (please refer to the entire specification particularly paragraphs 4-6, 103, 104, 111, 301, 305, 337, 340, 370, 394, 405, 413, 416). 
The claims would have been obvious because the substitution of one known element (e.g. genus of VPAC2 agonist; N-terminal amino acid which is any of the naturally occurring amino acids) for another (e.g. species of SEQ ID NO: 13; N-terminal methionine for protection against degradation) would have yielded predictable results (e.g. protection of a specific therapeutic polypeptide – SEQ ID NO: 13) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. utilizing VPAC agonists to treat hypertension) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR Internationl Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,722,590 in view of Block and Bokvist et al. for claims 1, 4-11, and 14-18 were considered but are not persuasive for the following reasons.
	Applicants contend that the newly added functional limitations render the rejection moot.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,722,590 in view of Block and Bokvist et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). 
	First and foremost, it is respectfully noted that the present specification teaches that the N-terminal methionine and the addition of ELP are what cause the increase in half-life, the prolonged absorption phase, and the 2:1 preference for VPAC2 over VPAC1 (see paragraphs 8, 38, 46, 47, 52, 75, 76). Thus, the functional limitations added in the amendment received March 23, 2022 do not alter the structure already recited in the present claims.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claims 1, 4-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,919,032 in view of Block U.S. Patent Application Publication 2004/0063631 published April 1, 2004. 
For present claims 1, 4, 7-9, 11, and 14, U.S. Patent No. 9,919,032 teaches methods of administering therapeutic agents comprising VIP (i.e. VPAC2 agonist) with an N-terminal methionine and at least 90 repeating units of ELP VPGXG wherein X is V, G, or A is a ratio of about 5:3:2.
For present claims 1, 5, 6, 9-11, and 15-18, Block teaches methods of treating hypertension including pulmonary hypertension, arterial hypertension, or essential hypertension comprising administering vasoactive intestinal peptide (VIP) SEQ ID NO: 1 which has 100% identity and the same length as present SEQ ID NO: 13 alone or as a fusion polypeptide and pharmaceutically acceptable excipients wherein administration is parenteral, subcutaneous, and/or intravenous (please refer to the entire specification particularly the abstract; paragraphs 1-12, 19, 20, 29, 33-45, 48, 53, 54, 56, 58, 59, 61, 67, 78; SEQ ID NO: 1; claims). Block teaches sequences with (A)n at the N-terminus wherein A can be any amino acid including methionine (please refer to the entire specification particularly paragraphs 20-23, 25-28, 31, 32; claims).
The claims would have been obvious because a particular known technique (e.g. utilizing VPAC agonists to treat hypertension via parenteral, subcutaneous, and/or intravenous administration) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR Internationl Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,919,032 in view of Block for claims 1, 4-11, and 14-18 were considered but are not persuasive for the following reasons.
	Applicants contend that the newly added functional limitations render the rejection moot.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,919,032 in view of Block renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	First and foremost, it is respectfully noted that the present specification teaches that the N-terminal methionine and the addition of ELP are what cause the increase in half-life, the prolonged absorption phase, and the 2:1 preference for VPAC2 over VPAC1 (see paragraphs 8, 38, 46, 47, 52, 75, 76). Thus, the functional limitations added in the amendment received March 23, 2022 do not alter the structure already recited in the present claims.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claims 1, 4-11, and 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,561,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of U.S. Patent No. 9,561,262 are drawn to methods of treating hypertension including pulmonary hypertension, uncontrolled essential hypertension, and resistant hypertension with a VPAC2 agonist and an ELP comprising VPGXG wherein X is V, A, or G in a ratio of 5:2:3 and administration is subcutaneously.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,561,262 for claims 1, 4-11, and 14-18 were considered but are not persuasive for the following reasons.
	Applicants contend that the newly added functional limitations render the rejection moot.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,561,262 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	First and foremost, it is respectfully noted that the present specification teaches that the N-terminal methionine and the addition of ELP are what cause the increase in half-life, the prolonged absorption phase, and the 2:1 preference for VPAC2 over VPAC1 (see paragraphs 8, 38, 46, 47, 52, 75, 76). Thus, the functional limitations added in the amendment received March 23, 2022 do not alter the structure already recited in the present claims.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658